Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 1, 2021

                                         No. 04-20-00478-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                   v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI03387
                              Honorable Aaron Haas, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for rehearing is denied. TEX. R. APP. P. 49.3.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2021.



                                                        ___________________________________
                                                        Michael A. Cruz,
                                                        Clerk of Court